 
EXHIBIT 10.4
 


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made as of January 12, 2011, by and between ZAP, a California corporation (the
“Company”), China Electric Vehicle Corporation, a British Virgin Island company
(the “Investor”). Unless otherwise defined herein, capitalized terms used in
this Agreement have the meanings ascribed to them in Section 1 or in the
Purchase Agreement (as defined below).
 
RECITALS
 
A.           The Company and the party listed therein (the “Prior Holder”)
previously entered into that certain Registration Rights Agreement dated as of
August 6, 2009 (the “Prior Registration Rights Agreement”), pursuant to which
the Company provided certain registration rights to the Prior Holder.
 
B.           The Company and the China Electric Vehicle Corporation, a British
Virgin Island company, have entered into a Senior Secured Convertible Note and
Warrant Purchase Agreement (the “Purchase Agreement”) dated of even date
herewith, pursuant to which the Company desires to sell to the Investor and the
Investor desires to purchase from the Company a Senior Secured Convertible
Promissory Note and a warrant to purchase shares of the Company’s Common Stock,
such sale being referred to herein as  the “Financing.”  As a condition to the
Financing, the parties have agreed to amend the Prior Registration Rights
Agreement and enter into this Agreement.
 
WHEREAS,  the Investor is a party to that certain Senior Secured Convertible
Note and Warrant Purchase Agreement, dated as of the date hereof, with the
Company (the “Purchase Agreement”).
 
WHEREAS,  pursuant to the Purchase Agreement, the Company agreed to enter into
this Agreement in order to provide certain registration rights to the Investor.
 
NOW, THEREFORE:  In consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1
Definitions
 
1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
 
(a) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
(b) “Common Stock” means the Common Stock of the Company.
 
(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(d) “Note” shall mean that certain senior secured convertible promissory note,
dated as of the date hereof, issued to the Investor pursuant to the Purchase
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(e) “Prior Note” shall mean that secured convertible note issued to the Prior
Holder pursuant to the Prior Purchase Agreement.
 
(f) “Prior Shares” shall mean the shares of Common Stock issued to the Prior
Holder pursuant to the Prior Purchase Agreement.
 
(g)  “Prior Warrant” shall mean that warrant to purchase shares of the Company’s
Common Stock issued to the Prior Holder pursuant to the Prior Purchase
Agreement.
 
(h) “Registrable Securities” shall mean (i) the Prior Shares, (ii) shares of
Common Stock issued or issuable upon (x) conversion of the Note or the Prior
Note or (y) exercise of the Warrant or the Prior Warrant, and (iii) any Common
Stock issued as a dividend or other distribution with respect to or in exchange
for or in replacement of the Prior Shares; provided, however, that Registrable
Securities shall not include any shares of Common Stock which have previously
been registered or which have been sold to the public either pursuant to a
registration statement or Rule 144, or which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
validly assigned in accordance with this Agreement.
 
(i) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
(j) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and one special counsel for
Investor, blue sky fees and expenses, and expenses of any regular or special
audits incident to or required by any such registration, but shall not include
Selling Expenses and fees and disbursements of other counsel for Investor.
 
(k) “Restricted Securities” shall mean any Registrable Securities required to
bear the legend set forth in Section 2.6(b) hereof.
 
(l) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(m) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
 
(n) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for Investor (other than the
fees and disbursements of one special counsel to Investor included in
Registration Expenses).
 
(o) “Warrants” shall mean those certain warrants, dated as of the date hereof,
issued to the Investor pursuant to the Purchase Agreement.
 
-2-

--------------------------------------------------------------------------------

 
 
Section 2
Registration Rights
 


 
2.1 Requested Registration
 
.
 
(a) Request for Registration. Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Investor a written request signed
by Investor that the Company effect any registration with respect to all or a
part of the Registrable Securities (such request shall state the number of
shares of Registrable Securities to be disposed of by Investor), the Company
will, as soon as practicable, file and use its commercially reasonable efforts
to effect such registration (including, without limitation, filing
post-effective amendments, appropriate qualifications under applicable blue sky
or other state securities laws, and appropriate compliance with the Securities
Act) and to permit or facilitate the sale and distribution of all or such
portion of such Registrable Securities as are specified in such request.
 
(b) Limitations on Requested Registration. The Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1:
 
(i) Prior to eighteen (18) months after the date of this Agreement;
 
(ii) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act; or
 
(iii) After the Company has initiated two such registrations pursuant to this
Section 2.1 (counting for these purposes only registrations which have been
declared or ordered effective and pursuant to which securities have been sold).
 
(c) Deferral. Notwithstanding anything to the contrary herein, the Company may
delay, including by delaying the filing of a registration statement, the
disclosure of material, non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company, in the best interest of the Company (a "Grace
Period") and, as applicable, suspend sales of Registrable Securities under an
effective registration statement; provided, that the Company shall promptly (i)
notify the Investor in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investor) and the date on which the Grace Period will begin, and (ii)
notify the Investor in writing of the date on which the Grace Period ends; and,
provided further, that no Grace Period shall exceed ten (10) consecutive days
and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of thirty (30) days.  For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investor receives the notice referred to in clause (i) and shall
end on and include the later of the date the Investor receives the notice
referred to in clause (ii) and the date referred to in such notice.
 
(d) Limitation on Investor’s Ability to Sell. Investor shall not sell more than
twenty-five percent (25%) of the aggregate number of shares of Common Stock held
by Investor that may be issued pursuant to the Purchase Agreement and the
exhibits thereto, including shares of Common Stock issuable upon conversion of
options, warrants or any convertible securities, during any six (6) month period
following the effective date of the registration statement without the prior
written consent of the Company.
 
-3-

--------------------------------------------------------------------------------

 
 
2.2 Expenses of Registration. All Registration Expenses incurred in connection
with registration and distribution of Registrable Securities pursuant to
Section 2.1 hereof shall be borne equally by the Company and the Investor. All
Selling Expenses shall be borne by the Investor.
 
2.3 Registration Procedures. The Company will keep Investor advised in writing
as to the initiation of the registration pursuant to Section 2.1 and as to the
completion thereof. At its expense, the Company will use its commercially
reasonable efforts to:
 
(a) Keep such registration effective for a period ending on the earlier of the
date which is two (2) years from the effective date of the registration
statement or such time as Investor has completed the distribution described in
the registration statement relating thereto;
 
(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;
 
(c) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as Investor from time to time may reasonably request;
 
(d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdiction as shall be reasonably requested by Investor;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;
 
(e) Notify Investor at any time when a prospectus relating to such registration
statement is required to be delivered under the Securities Act of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or incomplete in light of the
circumstances then existing, and following such notification promptly prepare
and furnish to Investor a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in light of the circumstances then existing;
 
(f) Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;
 
(g) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;
 
-4-

--------------------------------------------------------------------------------

 
 
(h) Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;
 
(i) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;
 
(j) Use its commercially reasonable efforts to, within the time periods required
by applicable law, file all documents and reports required to be filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act;
and
 
(k) In connection with any underwritten offering pursuant to the registration
statement to be filed pursuant to Section 2.1 hereof, enter into an underwriting
agreement in form reasonably necessary to effect the offer and sale of Common
Stock, provided such underwriting agreement contains reasonable and customary
provisions, and provided further, that Investor shall also enter into and
perform its obligations under such an agreement.
 
2.4 Indemnification. 
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
Investor, each of its officers, directors and partners, legal counsel and
accountants and each person controlling Investor within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance; (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
(or alleged violation) by the Company of the Securities Act, any state
securities laws or any rule or regulation thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any offering covered by such registration, qualification or compliance, and the
Company will reimburse Investor, each of its officers, directors, partners,
legal counsel and accountants and each person controlling Investor, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, loss, damage, liability or action.
 
(b) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the Company (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of such claim or any litigation resulting therefrom; provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or any litigation resulting therefrom, shall be approved by the Indemnified
Party (whose approval shall not be unreasonably withheld), and the Indemnified
Party may participate in such defense at its own expense; and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 2.4, to the extent such failure is not prejudicial. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the
 
-5-

--------------------------------------------------------------------------------

 
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.
 
(c) If the indemnification provided for in this Section 2.4 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. No person or entity will be
required under this Section 2.4(c) to contribute any amount in excess of the net
proceeds from the offering received by such person or entity, except in the case
of fraud or willful misconduct by such person or entity. No person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
that was not guilty of such fraudulent misrepresentation.
 
(d) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
2.5 Information by Investor. Investor shall furnish to the Company such
information regarding Investor and the distribution proposed by Investor as the
Company may reasonably request in writing and as shall be reasonably required in
connection with any registration, qualification, or compliance referred to in
this Section 2.
 
2.6 Restrictions on Transfer.
 
(a) Investor, by acceptance of the Registrable Securities, agrees to comply in
all respects with the provisions of this Section 2.6. Investor agrees not to
make any sale, assignment, transfer, pledge or other disposition of all or any
portion of the Restricted Securities, or any beneficial interest therein, unless
and until the transferee thereof has agreed in writing for the benefit of the
Company to take and hold such Restricted Securities subject to, and to be bound
by, the terms and conditions set forth in this Agreement, including, without
limitation, this Section 2.6, and:
 
(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and the disposition is made in accordance
with the registration statement; or
 
(ii) Investor shall have given prior written notice to the Company of Investor’s
intention to make such disposition and shall have furnished the Company with a
detailed description of the manner and circumstances of the proposed
disposition, and such disposition will not require registration of such
Restricted Securities under the Securities Act. It is agreed that the Company
will not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.
 
-6-

--------------------------------------------------------------------------------

 
 
(b) Each certificate representing Registrable Securities shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
Investor consents to the Company making a notation on its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer established in this Section 2.6.
 
(c) The legend referring to federal and state securities laws identified in
Section 2.6(b) hereof stamped on a certificate evidencing the Restricted
Securities and the stock transfer instructions and record notations with respect
to such Restricted Securities shall be removed and the Company shall issue a
certificate without such legend to the holder of such Restricted Securities if
(i) such securities are registered under the Securities Act, or (ii) such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that a sale or transfer of the securities may be made
without registration or qualification.
 
2.7 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:
 
(a) Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act; and
 
(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements.
 
2.8 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted to Investor by the Company under this
Section 2 may be transferred or assigned by Investor to any transferee or
assignee; provided that (i) such transfer or assignment of Registrable
Securities is effected in accordance with the terms of Section 2.6 hereof and
applicable securities laws, (ii) the Company is given written notice prior to
said transfer or assignment, stating the name and address of the transferee or
assignee and identifying the securities with respect to which such registration
rights are intended to be transferred or assigned and (iii) the transferee or
assignee of such rights assumes in writing the obligations of Investor under
this Agreement, including without limitation the obligations set forth in
Section 2.4.
 
-7-

--------------------------------------------------------------------------------

 
 
2.9 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of
Investor, enter into any agreement with any holder or prospective holder of any
securities of the Company giving such holder or prospective holder any
registration rights the terms of which are pari passu with or senior to the
registration rights granted to Investor hereunder.
 
Section 3
Miscellaneous
 
3.1 Amendment.
 
3.2
 
(a) The Prior Registration Rights Agreement is hereby amended and restated in
its entirety to read as set forth in this Agreement, and the Company, the Prior
Holder and the Investor hereby agree to be bound by the provisions hereof as the
sole agreement of the Company and its stockholders with respect to the matters
set forth herein.
 
(b) Except as expressly provided herein, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and Investor.
 
3.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand or by
messenger addressed:
 
(a) if to the Investor, at the Investor’s address or facsimile number as shown
in the Company’s records, as may be updated in accordance with the provisions
hereof; or
 
(b) if to the Company, to the attention of the Chief Financial Officer at 501
4th Street, Santa Rosa, California 95401, or at such other address as the
Company shall have furnished to the Investor.
 
Each party hereto agrees that such notice may be given by facsimile or by
electronic mail.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer.
 
3.4 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.
 
3.5 Entire Agreement. This Agreement and the other Transaction Documents (as
defined in the Purchase Agreement), constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof. No party
hereto shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein.
 
3.6 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties hereto.  The Investor shall have the right
to assign any and all of Investor’s rights, duties and obligations hereunder at
any time without the prior written consent of the Company.
 
-8-

--------------------------------------------------------------------------------

 
 
3.7 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
 
3.8 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
 
3.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.
 
3.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.
 
3.11 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.
 
3.12 Jurisdiction; Venue. Each of the parties hereto hereby submits and consents
irrevocably to the exclusive jurisdiction of the courts of the State of
California and the United States District Court for the Northern District of
California for the interpretation and enforcement of the provisions of this
Agreement. Each of the parties hereto also agrees that the jurisdiction over the
person of such parties and the subject matter of such dispute shall be effected
by the mailing of process or other papers in connection with any such action in
the manner provided for in Section 3.2 or in such other manner as may be lawful,
and that service in such manner shall constitute valid and sufficient service of
process.
 
3.13 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be reasonably necessary to more fully
effectuate this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
3.14 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
(signature page follows)


 
-10-

--------------------------------------------------------------------------------

 
 
The parties hereto have executed this Amended and Restated Registration Rights
Agreement effective as of the day and year first above written.
 
COMPANY:
 
ZAP
a California corporation
 
By: /s/ Steven Schneider
 
Name: Steven Schneider 


Title: Chief Executive Officer 


PRIOR HOLDER:
 
CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner]


By: /s/ Priscilla Lu 
 
Name: Priscilla Lu 
 
Title: Director 
 
INVESTOR:
 
CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island company
 
[By: CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner]


By: /s/ Priscilla Lu
 
Name: Priscilla Lu 
 
Title: Director 
 
 

(Signature Page to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 
